Citation Nr: 1117033	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for Graves' Disease manifested by bilateral shoulder pain, protein in the urine, dermatitis and hyperthyroidism.  

3.  Entitlement to service connection for residuals of a right toe fracture.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1996 to November 1996 and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an October 2010 video-conference hearing; a transcript of that proceeding is of record.  At the hearing, the Veteran requested that the issues of entitlement to service connection for a right and left shoulder condition, dermatitis, protein in the urine and hypothyroidism be amended to reflect early symptoms of Graves' Disease which is the disorder she is actually seeking for service connection.  Thus, the Board has recharacterized the issue as reflected on the title page.

Moreover, although the Veteran filed a specific claim of entitlement to service connection for PTSD, her medical records also reflect treatment for major depressive disorder.  To adequately reflect the claim, the issue has been amended accordingly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appeal may be adjudicated, for the reasons set forth below.

The records show current diagnoses of PTSD and major depressive disorder.  The Veteran alleges that her psychiatric condition is due to her participation in Operation Iraqi Freedom from January through August 2003.  She reports that during that time, she was fuel truck driver and that she was subjected to enemy fire and ambushes on several occasions.  She also recalled seeing injured and dead bodies on a frequent basis.  Moreover, she alleges that she was sexually harassed.  Specifically, she reports multiple incidents of being groped and grabbed by fellow male service members and two instances of attempted rape.  Initially, the Board points out that when a Veteran states that PTSD is the result of a personal assault in service, the regulations require that the VA comply with certain procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(4) (2010).  There is no indication in the record that the Veteran has been provided the appropriate notice.

With regard to the combat-related stressors, effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  75 Fed. Reg. 39843 (2009), to be codified at 38 C.F.R. § 3.304(f)(3). 

Thus, considering the contentions of record, the Board finds that the revised regulations with respect to establishing a stressful event are applicable here.  As such, the Veteran's claimed stressor is deemed consistent with her service and is conceded for the purposes of her claim for PTSD.  The questions remaining are whether such stressor supports a current diagnosis of PTSD and if so, whether such diagnosis is attributable to the stressful in-service events.  In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with an appropriate examiner.

The Veteran also asserts that service connection is warranted for Graves' Disease.  She observes that her in-service symptoms included pain in her right and left shoulders and a skin rash, and that these conditions represented the onset of the disability two years after her discharge from service.  Service treatment records show treatment for right and left shoulder pain, skin rashes on the face and body and a finding of protein in the urine which was determined to be resolved on post-deployment survey conducted in August 2003.  Post-service treatment records reflect treatment for Graves' hypothyroidism in May 2006.  In light of the Veteran's contentions and the medical evidence of record, the Board finds that an examination is necessary to adjudicate this claim.

With respect to the claim for service connection for residuals of a right toe fracture, the service treatment records show that the Veteran suffered a stress fracture of right 5th  metatarsal in July 1996 and later that month the condition was noted to have been resolved.  The Veteran testified at the October 2010 video-conference hearing that she has experienced pain in her toe since the injury and that her right foot hurts when she wears certain types of shoes.  In light of the in-service findings and the Veteran's report of having problems with her right toe since service, the Board believes a VA examination is warranted.  

Lastly, the Veteran also testified that she is currently receiving treatment for Graves' Disease at the Salem VAMC.  The last VA outpatient treatment records obtained from the Salem VAMC is dated in August 2007.  Thus, the RO should attempt to obtain all outstanding records from the Salem VAMC.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain all records of evaluation and/or treatment for the Veteran from the Salem VAMC dating from August 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should advise the Veteran of the types of information to submit to support her claimed in-service assault in accordance with 38 C.F.R. § 3.304(f)(4).  

3.  After associating with the claims folder all available records received pursuant to the above-requested development, the RO should afford the Veteran a VA psychiatric examination to determine the nature, extent and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the examiner should rule in or exclude a diagnosis of PTSD.  The report of examination should note all psychiatric disabilities found to be present, and the examiner should comment as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset of her psychiatric symptoms.  If the examiner diagnoses the Veteran as having PTSD, the examiner should indicate the stressor(s) underlying that diagnosis.  The rationale for any opinion expressed should be provided in a legible report.

4.  The Veteran should be afforded an appropriate VA examination to determine whether Graves' Disease and residuals of a right toe fracture are related to or had their onset in service.  The examiner should state whether the Veteran currently has a disability of the right toe and provide an opinion concerning whether it is at least as likely as not that it is related to her in-service right toe fracture.  The examiner must also state whether it is at least as likely as not that the Veteran's in-service symptoms of bilateral shoulder pain and skin rashes represented the onset of Graves disease, or that Graves disease is otherwise related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset of her symptoms.  The rationale for any opinion should be set forth.  The claims folder should be made available to each examiner in conjunction with the examinations.

5.  Thereafter, the RO should readjudicate the claims on appeal.  If any claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



